 

 



Exhibit 10.2

 



PERSHING GOLD CORPORATION

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This Restricted Stock Unit Grant Agreement (this “Agreement”), dated [      ]
(the “Effective Date”), is entered into by and between PERSHING GOLD CORPORATION
(the “Corporation”) and [      ] (“Participant”).

 

RECITALS



 





A. The Corporation’s Board of Directors (the “Board”) has adopted, and the
stockholders have approved, the Pershing Gold Corporation 2013 Equity Incentive
Plan (the “Plan”);

 

B. The Plan provides for awards of restricted stock units to eligible
participants as determined by the Administrator; and

 

C. The Administrator has determined that Participant is a person eligible to
receive an award of restricted stock units under the Plan and has determined
that it would be in the best interest of the Corporation to grant the restricted
stock units provided for herein.

 

AGREEMENT

 

1. Grant of Restricted Stock Units.

 

(a) Grant. Participant is hereby awarded on the Effective Date, subject to the
conditions of the Plan and this Agreement, [    ] ([    ]) restricted stock
units (the “Restricted Stock Units”). The Restricted Stock Units shall vest in
accordance with Section 2, below. Once vested, each Restricted Stock Unit
represents the right to receive one share of the Corporation’s common stock,
$0.0001 par value per share (the “Common Stock”) at the time(s) and subject to
the terms and conditions set forth herein.

 

(b) Plan Incorporated. Participant acknowledges receipt of a copy of the Plan,
and agrees that this award of Restricted Stock Units shall be subject to all of
the terms and conditions set forth in the Plan, as the Plan may be amended from
time to time. The Plan is incorporated herein by reference as a part of this
Agreement. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

 

2. Vesting.

 

(a) General. Restricted Stock Units shall vest in accordance with the following
schedule, provided Participant remains a member of the Board continuously from
the Effective Date through each of the “Vesting Dates” set forth below:

 



Vesting Date RSUs That Vest on the Vesting Date     [    ] [     ]

 

 



 

 

 

(b) Certain Terminations of Board Service. In the event Participant ceases to be
a member of the Board for any of the reasons set forth below, any unvested and
outstanding Restricted Stock Units shall vest in full as of the date of such
cessation of Board service:

 

(i) the termination of Participant’s service on the Board as a result of not
being nominated for reelection by the Board;

 

(ii) the termination of Participant’s service on the Board because Participant
doesn’t stand for reelection as a result of the Corporation’s stockholders not
reasonably being expected to reelect the Participant;

 

(iii) the termination of Participant’s service on the Board because Participant,
although nominated for reelection by the Board, is not reelected by the
Corporation’s stockholders;

 

(iv) the termination of Participant’s service on the Board because of (i)
Participant’s resignation at the request of the Nominating Committee of the
Board (or successor committee), or (ii) Participant’s removal by action of the
stockholders or by the Board (in each case other than as a result of
Participant’s misconduct); or

 

(v) the termination of Participant’s service on the Board because of death or
disability.

 

(c) Change of Control. In the event of a “Change in Control” (as such term is
defined in the Plan) of the Corporation, any unvested and outstanding Restricted
Stock Units shall become vested in full immediately prior to such Change in
Control.

 

3. Forfeiture of Granted Units. Upon Participant’s cessation of Board service
for any reason, any Restricted Stock Units that are not then vested or that do
not become vested as a result of such cessation of service pursuant to Section
2(b), above, shall be forfeited and shall thereafter cease to be outstanding.

 

4. Settlement of Vested Restricted Stock Units. The shares of Common Stock
issuable in respect of vested Restricted Stock Units shall be issued within ten
(10) days following the soonest to occur of: (i) Participant’s Separation from
Service (as defined below), (ii) Participant’s death, or (iii) a 409A Change in
Control (as defined below). On the payment date, the Corporation shall cause a
stock certificate or certificates to be delivered to or on behalf of Participant
for a number of shares of Common Stock equal to the number of vested Restricted
Stock Units held by the Participant on such date. For purposes of this
Agreement, “Separation from Service” shall have the meaning set forth in
Treasury Regulation Section 1.409A-1(h), and “409A Change in Control” shall mean
a Change in Control (as defined in the Plan) that also qualified as a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 



-2-

 

 

5. Limits on Transferability. Restricted Stock Units shall not be transferable
except by will or the laws of descent and distribution or pursuant to a
beneficiary designation, or as otherwise permitted by Section 5.7 of the Plan.
No right or benefit hereunder shall in any manner be liable for or subject to
any debts, contracts, liabilities, or torts of Participant. Any purported
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of Restricted Stock Units that does not satisfy the requirements of this
Agreement and the Plan shall be void and unenforceable against the Corporation.

 

6. Stockholder Rights. The Participant shall not have any stockholder rights,
including voting or dividend rights, with respect to the shares of Common Stock
subject to the Restricted Stock Units until such shares are issued.

 

7. Dividend Equivalent Rights. The Participant shall have dividend equivalent
rights with respect to all Restricted Stock Units that become vested. Pursuant
to such dividend equivalent rights, the Corporation shall establish an account
or accounts for the Participant and reflect in that account any ordinary
dividends paid with respect to shares of Common Stock underlying Participant’s
Restricted Stock Units. The amounts credited to Participant’s account(s) shall
be held without interest and shall be payable if the Restricted Stock Units to
which they relate become vested (in which case they shall be paid at the same
time as the vested Restricted Stock Units to which they relate). In the event
any Restricted Stock Units are forfeited, the related dividend equivalent
amounts for such Restricted Stock Units shall also be forfeited.

 

8. Tax Consideration. The Corporation has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of Restricted Stock
Units pursuant to this Agreement. Participant understands that the Corporation
will report to appropriate taxing authorities the payment to Participant of
compensation income upon the issuance of shares in respect of vested Restricted
Stock Units. Participant understands that he is solely responsible for the
payment of all federal and state taxes resulting from the Restricted Stock
Units.

 

9. Binding Effect. This Agreement shall bind Participant and the Corporation and
their respective beneficiaries, survivors, executors, administrators and
transferees.

 

10. No Guarantee of Continued Board Service. This Agreement is not a contract
for continued service on the Board and nothing herein shall imply that
Participant has a right to continue as a member of the Board.

 

11. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.

 

12. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control.

 

-3-

 



 

13. Compliance with Law. Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any shares of Common Stock may be postponed for such
period as may be required to comply with any requirements under any law or
regulation applicable to the issuance or delivery of such shares. The
Corporation shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority

 

14. Amendment. The Corporation may modify, amend or waive the terms of this
Restricted Stock Unit Grant Agreement, prospectively or retroactively, but no
such modification, amendment or waiver shall impair the rights of Participant
without his consent, except as required by applicable law or stock exchange
rules, tax rules or accounting rules. Prior to the effectiveness of any
modification, amendment or waiver required by tax or accounting rules, the
Corporation will provide notice to Participant and the opportunity for
Participant to consult with the Corporation regarding such modification,
amendment or waiver. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

 

15. Compliance with Code Section 409A. The Restricted Stock Units granted under
this Agreement are intended to comply with the requirements of section 409A of
the Internal Revenue Code, and this Agreement shall be interpreted and
administered in a manner consistent with such intent. Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on Participant in connection with the Restricted Stock Units
granted hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Corporation nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold Participant harmless from any or all
of such taxes or penalties.

 

[Signature Page Follows.]

 



-4-

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Agreement as of the date first written above.

 





 

PERSHING GOLD CORPORATION

          By:     Name:     Title:               PARTICIPANT:             [    ]



 

 



 

 